Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention of Group I, drawn to an antibody or antibody fragment capable of at least partially preventing or inhibiting Epstein Barr Virus (EBV) gp350 binding to a human cell, in the reply filed on 03/04/2022 is acknowledged. Applicant has further elected an antibody having six CDRs defined by SEQ ID NOs: 10, 11, 12, 28, 29, and 30 as the species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12, 14, 16, 18-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Claims 1-8 and 13 are examined on the merits in the present Office Action. 

Drawings
The drawings are objected to because the details and/or different groups in figures 1, 2, 4, 6B, 7B, and 10-12, in particular, are difficult to distinguish.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that there is currently no commercially available prophylactic or therapeutic treatment that can prevent or cure acute Epstein Barr Virus (EBV) infection (see Background). Thus, the present inventors developed several anti-gp350 antibody clones that at least partly inhibit the binding of EBV gp350 to human cells (see Brief Description of Sequences spanning pages 6-11, Examples, and/or Tables 1-12). However, as presently claimed, there is insufficient correlation between the structures of the isolated antigen binding proteins and functional property of at least partly inhibiting binding of EBV gp350 to human cells. 
	It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen- binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen- binding site, it is the combination of both the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims encompass anti-gp350 antibodies having only a single CDR without further limitation on the remaining structure of an antibody having the functional property of at least partly inhibiting binding of EBV gp350 to human cells. While the Applicant has disclosed the generation of several anti-gp350 antibody clones (see Tables 1-12 and/or Brief Description of Sequences spanning pages 6-11), such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies that share the same functional property commensurate in scope of claims. 
It should be further noted that each CDR of an anti-gp350 antibody as recited in the claims represent partial structures in which at least 30% of the structure can vary. The amino acid mutations present in the claimed sequences may be caused, for example, by addition, deletion, substitution, or insertion. Further, without a limiting definition, the substitutions in the CDRs can encompass both conservative and nonconservative amino acid substitutions. However, there is no guidance provided in the specification about which specific amino acids can vary in 30% of the CDRs such that the ability of an anti-gp350 antibody to block the binding of EBV gp350, at least partly, to human cells. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing the remaining structure of an antibody or antibody fragment that is capable of binding to an EBV gp350 and blocking its binding to human cells. 
While the antibody or antibody fragments of the claimed invention are intended to bind to bind to EBV gp350 to block its binding to human cells, artisans would not be able to envision the complete structure of the antibody or antibody fragments in terms of which of the twenty naturally occurring amino acids are present in the structures based on the recited antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
It should be further noted that while the specification teaches the development of anti-gp350 clones A11, B7, B8, D7, D10, and E10, there is no data provided showing that the CDRs from each of the anti-gp350 clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to EBV gp350 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which six CDRs can be mixed and matched to generate an antibody in which binding affinity for the EBV gp350 is maintained.  
Therefore, the claimed genus of antibodies and antibody fragments lack adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies or antibody fragments and the function of binding to EBV gp350 and blocking its binding to human cells except for antibodies or antibody fragments which are defined by the complete sequences of six complementarity determining regions for a given clone. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-gp350 antibodies at the time the instant application was filed.

Enablement
Claims 1-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a recombinant, human, or humanized antibody or antibody fragment that is capable of at least partly preventing or inhibiting EBV pg350 binding to a human cells, comprising, consisting essentially of, or consisting of at least one CDR according to any one of SEQ ID NOs: 1-156, Fig 5, and/or Tables 1-12, or an amino acid sequence at least 70% identical thereto. 
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, the claims encompass anti-gp350 antibodies having less than six CDRs; however, a conventional antibody or antibody fragment having less than six CDRs (e.g. a single CDR) is not reasonably expected to be capable of binding to a specific antigen EBV gp350. Further, there is no evidence provided in the working examples that an antibody or antibody fragment having less than six CDRs (e.g. a  single CDR) can bind to EBV gp350 and at least partly inhibit the binding of EBV gp350 to human cells commensurate in scope of the claims. 
Further each CDR of the antibody or antibody fragments recited in claims represent partial structures in which at least 30% of the structure can vary. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion.  The substitutions present would encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 30% of each CDR such that the ability of the antibody or antibody fragment to bind to EBV gp350 is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Peter M. Research in Immunology 145.1 (1994): 33-36). Without a reduction to practice, it is unclear how amino acid mutations in 30% of each CDR structure, would impact the ability of the antibody or antibody fragment to bind to EBV gp350 and inhibit EBV gp350 binding to a human cell. 
In addition, while the specification teaches the development of anti-gp350 clones A11, B7, B8, D7, D10, and E10, there is no data provided showing that the CDRs from each of the anti-gp350 clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to EBV gp350 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans would not readily expect that CDRs (or VL/VH chains) form different anti-gp350 antibody clones can be mixed and matched to generate an antibody without negatively impacting antigen-binding and neutralizing activity.  
It should be further noted that the anti-gp350 A11, B7, D7, D10, and E10 were found to neutralize EBV and block proliferation of EBV-infected B cells in vitro with the exception of clone B8, which showed no neutralization (Examples, part (ii) spanning pages 23-25). Clone B8 was also shown to quickly dissociate once bound to gp350 as determined by surface plasmon resonance (Page 26, Ln. 2-5). Further, while treatment with the non-neutralizing clone B8 is said to have been able to reduce viral loads in mice infected with EBV, EBV-encoded RNA (EBER) was still present in tissues compared to treatment with the neutralizing clone B7 (Page 26, Ln. 8-29), which showed almost no signs of EBER. Thus, it raises the question of whether clone B8 comprising CDRs having the amino acid sequences of, for example, SEQ ID NOs: 1-3 and 19-21 (Chothia definition) is capable of blocking the binding of EBV gp350 to human cells and effectively treating EBV infection in a human commensurate in scope of the claims. 
Lastly, the term ‘prevent’ presently recited in the claims generally implies stopping something from happening 100% of the time in 100% of the subjects. Although, the anti-gp350 clones A11, B7, D7, D10, and E10 were effective in blocking the proliferation of EBV-infected B cells, the percentage of proliferative EBV-infected B cells is not completely abolished following treatment with each of the anti-gp350 clones at various concentrations (see Figure 8). Further, while clone B7 reduced viral loads in EBV infected mice, viral loads were not eliminated with 0.052 copies/mL reported (Page 26, Ln. 8-29). Thus, the anti-gp350 clones are not able to prevent binding of EBV gp350 to human cells as presently claimed even though the data indicate that such clones inhibit binding. 
Therefore, while the specification is enabling for making and using an anti-gp350 antibody  comprising all six complementarity determining regions defined by non-degenerate SEQ ID NO, the specification is not enabling for making or using an antibody having only a less than six CDRs (e.g. a single CDR) with the functional property of blocking the binding of EBV gp350 to human cells. Further, absent of evidence to the contrary provided in the specification, random mixing and matching of the CDRs from anti-gp350 antibody clones disclosed does not guarantee that the resultant antibody is capable of blocking the binding of EBV gp350 to human cells. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to find a practical use for an anti-gp350 antibody having only less than six CDRs that are required for antigen-recognition in conventional antibodies. Further, it does not appear that the anti-gp350 clone B8 would be capable of blocking binding of EBV gp350 to human cells based on its inability to neutralize EBV infection and its rapid dissociation from gp350 once bound; thus an antibody made with CDRs derived from clone B8 is not expected to have the functional properties recited in the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 5, in addition to a Markush grouping, Applicant has also chosen to recite that the CDR sequences or heavy chain/light chain domains of the anti-gp350 antibody are disclosed in Tables 1-12 of the instant specification or in Figure 5. Such a recitation is improper. As per MPEP 2173.05(s) Reference to Figures or Tables [R-10.2019] Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). It is suggested that applicant amend the claims in question to remove all references to Tables 1-12, Figure 5, and any other tables/figures and to use conventionally accepted formats, such as a Markush group as presently written or other suitable language. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644